Exhibit 10.28

FIRST COMMUNITY BANCORP

STOCK INCENTIVE PLAN

STOCK AWARD AGREEMENT

 

[Insert Date]

 

1.     Definitions.  Unless otherwise defined herein, the terms defined in the
First Community Bancorp 2003 Stock Incentive Plan, as amended (the “Plan”) shall
have the same defined meanings in this Stock Award Agreement (“Agreement”) and
the Notice of Stock Award Grant attached hereto as Appendix A.

2.     Grant of Stock Award.  Pursuant to the terms and conditions set forth in
the Notice of Stock Award Grant, this Agreement, and the Plan, First Community
Bancorp (the “Company”) grants to the grantee named in the Notice of Stock Award
Grant (“Grantee”) on the date of grant set forth in the Notice of Stock Award
Grant (“Date of Grant”) the number of Shares set forth in the Notice of Stock
Award Grant.  This Stock Award is intended to be a Restricted Stock Award or a
Performance Stock Award, as provided in the Notice of Stock Award Grant.

3.     Vesting.  The Grantee shall vest in the Granted Stock in accordance with
the vesting schedule provided for in the Notice of Stock Award Grant; provided,
however, that the Grantee shall cease vesting in the Granted Stock on the
Grantee’s Termination Date or the date on which the Compensation Committee of
the Company’s Board of Directors (the “Administrator”) determines that the
performance goals provided for in the Notice of Stock Award Grant, if any, were
not satisfied during the designated period of time.  Notwithstanding the
foregoing, upon the occurrence of a Vesting Event, the Grantee shall become 100%
vested in those shares of Granted Stock that are outstanding on the date of the
Vesting Event.  [Insert any additional terms relating to vesting].

4.     Risk of Forfeiture.

(a)   General Rule.  The Granted Stock shall initially be subject to a Risk of
Forfeiture.  The Shares subject to a Risk of Forfeiture shall be referred to
herein as “Restricted Shares”.

(b)   Lapse of Risk of Forfeiture.  The Risk of Forfeiture shall lapse as the
Grantee vests in the Granted Stock.

(c)   Forfeiture of Granted Stock.  The Restricted Shares shall automatically be
forfeited and immediately returned to the Company on the Grantee’s Termination
Date or the date on which the Administrator determines that the performance
goals provided for in the Notice of Stock Award Grant were not satisfied during
the designated period of time.

(d)   Additional Shares or Substituted Securities.  In the event of a stock
split, reverse stock split, stock dividend, recapitalization, combination or
reclassification of the Common Stock or any other increase or decrease in the
number of issued and outstanding Shares effected without receipt of
consideration by the Company, any new,

 

1

--------------------------------------------------------------------------------


 

substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are by reason of such transaction
distributed with respect to any Restricted Shares or into which such Restricted
Shares thereby become convertible shall immediately be subject to a Risk of
Forfeiture, which Risk of Forfeiture shall lapse at the same time and in the
same manner as the Risk of Forfeiture to which the corresponding Restricted
Share is subject.

(e)   Escrow.  Upon issuance, the stock certificates for Granted Stock shall be
deposited in escrow with the Company to be held in accordance with the
provisions of this Agreement.  Any new, substituted or additional securities or
other property described in Subsection (d) above shall immediately be delivered
to the Company to be held in escrow, but only to the extent the shares of
Granted Stock are at the time Restricted Shares.  All regular cash dividends on
Restricted Shares (or other securities at the time held in escrow) shall be paid
directly to the Grantee and shall not be held in escrow (such distributions may,
however, be delivered to an address at the Company for delivery to the
Grantee).  Restricted Shares, together with any other assets or securities held
in escrow hereunder, shall be (i) surrendered to the Company for cancellation
upon forfeiture of the Restricted Shares; or (ii) released to the Grantee upon
the Grantee’s request to the Administrator on or after the date the shares of
Granted Stock are no longer Restricted Shares.  Grantee agrees not to make a
request to the Company’s transfer agent for delivery of any share certificates
representing any shares of Granted Stock so long as such shares are Restricted
Shares.

5.     Rights as a Stockholder.  The Grantee shall have the rights of a
stockholder with respect to the dividends paid by the Company.  Grantee shall
not be entitled to vote any unvested shares of Granted Stock.  Upon the vesting
of any portion of the Stock Award, the Grantee shall have the voting rights with
respect to any such vested shares of Granted Stock.

6.     Non-transferability of Stock Award.  Except as otherwise provided for in
Section 12 of the Plan, this Stock Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and may be exercised, during the lifetime
of the Grantee, only by the Grantee.  If the Grantee transfers all or part of
this Stock Award pursuant to the previous sentence, then the terms of this
Agreement, the Plan and the and the Notice of Stock Award shall apply to the
transferee to the same extent as to the Grantee.

7.     Regulatory Compliance.  The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all then applicable
requirements of law and the requirements of any stock exchange or interdealer
quotation system upon which the Common Stock may be listed or traded.

8.     Modification and Termination.  The rights of the Grantee are subject to
modification and termination in certain events, as provided in the Plan.

9.     Withholding Tax.  The Company’s obligation to deliver Shares or remove
any restrictive legends upon vesting of such Shares under the Plan shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements.  The Grantee shall pay to the
Company an amount equal to the withholding amount (or the

 

2

--------------------------------------------------------------------------------


 

Company may withhold such amount from the Grantee’s salary) in cash.  In the
Administrator’s sole discretion, the Grantee may pay the withholding amount with
Shares (including previously vested Granted Stock); provided, however, that
payment in Shares shall be limited to the withholding amount calculated using
the minimum statutory withholding rates, in accordance with applicable
withholding requirements.

10.   Nondisclosure.  Grantee acknowledges that the grant and terms of this
Stock Award are confidential and may not be disclosed by Grantee to any other
person, including other employees of the Company and other participants in the
Plan, without the express written consent of the Company’s Chief Executive
Officer.  Notwithstanding the foregoing, the Grantee may disclose the grant and
terms of this Stock Award to the Grantee’s family member, financial advisor, and
attorney and as may be required by law or regulation.  Any breach of this
provision will be deemed to be a material breach of this Agreement.

11.   Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of California without regard to
principles of conflict of laws.

12.   Successors.  This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their legal representatives, heirs, and permitted
transferees, successors and assigns.

13.   Plan.  This Agreement and the Notice of Stock Award Grant are subject to
all of the terms and provisions of the Plan, receipt of a copy of which is
hereby acknowledged by the Grantee.  The Grantee hereby agrees to accept as
binding, conclusive, and final all decisions and interpretations of the
Administrator upon any questions arising under the Plan, this Agreement, and the
Notice of Stock Award Grant.

14.   Rights to Future Employment.  This Stock Award does not confer upon the
Grantee any right to continue in the Service of the Company or any Affiliate,
nor does it limit the right of the Company to terminate the Service of the
Grantee at any time.

15.   Entire Agreement.  The Notice of Stock Award Grant, this Agreement, and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


 

                By your signature and the signature of the Company’s
representative below, you and the Company agree that this Stock Award is granted
under and governed by the terms and conditions of this Agreement and the Plan
and the Notice of Stock Award Grant, both of which are attached  and
incorporated herein by reference.  This Stock Award is of no force and effect
until this Agreement is signed by you and the Company’s representative, the
Notice of Stock Award Grant is signed by you and the Spousal Consent form
(attached hereto as Appendix B and incorporated herein by reference) is signed
by your spouse, if any.

 

GRANTEE:

 

FIRST COMMUNITY BANCORP

 

 

 

By:

 

 

By:

 

Name:

Name:

Michael L. Thompson

 

 

Exec. Vice President, Dir. Human

 

 

 

Resources

Social Security Number

 

 

 

 

 

 

 

Address:

 

4

--------------------------------------------------------------------------------


 

APPENDIX A

 

FIRST COMMUNITY BANCORP

STOCK INCENTIVE PLAN

NOTICE OF STOCK AWARD GRANT

This Notice of Stock Award Grant is part of the Stock Award Agreement between
Grantee and the Company dated                        , and is of no force and
effect until the Stock Award Agreement is signed by Grantee and the Company’s
representative, this Notice of Stock Award Grant is signed by Grantee and the
Spousal Consent form (attached hereto as Appendix B and incorporated herein by
reference) is signed by the spouse of Grantee, if any.

                You have been granted the following Stock Award:

Name of Grantee:                                 
                                                         

                Total Number of Shares Granted:     
                                                            

(“Granted Stock”)

Type of Stock Award:                         [Restricted][Performance] Stock
Award

Date of Grant:                                                      
                                            

 

Vesting Schedule:

[Insert for Restricted Stock]

The Granted Stock shall vest in full over               years.  The first
            of the Granted Stock shall vest on the date  the Grantee completes
         year(s) of continuous Service after the Vesting Commencement Date.  An
additional              of the Granted Stock shall vest on the date the Grantee
completes each year of continuous Service thereafter, so Grantee would be 100%
vested in the Restricted Stock on the            year anniversary of the Vesting
Commencement Date.

 

[Insert for Restricted Performance Stock]

The Performance Goal established for 100% vesting of the Granted Stock is annual
[insert performance measure] of $            [per share].                 
percent of the Granted Stock will vest on the date the Compensation, Nominating
and Governance Committee of the Board (the “Administrator”) certifies that the
Company achieved annual [insert performance measure] of $            [per
share]. An additional         percent of the Granted Stock will vest  on the
date the Administrator determines the Company achieved annual [insert
performance measure] of $            . The remaining            percent of the
Granted Stock will vest on the date the Administrator determines the Company
achieved annual [insert performance measure] of $                 [per share].

 

Vesting Commencement Date:                                               

 

                Please sign below to acknowledge the terms and conditions of
this Stock Award.

 

ACKNOWLEDGED BY GRANTEE:

 

 

 

 

 

By:

 

 

Name:

 

 

 

A-1

--------------------------------------------------------------------------------


 

 

 APPENDIX B

SPOUSAL CONSENT

The undersigned, the spouse of                                      (“Grantee”),
(i) acknowledges that he/she has read the foregoing Stock Award Agreement (the
“Agreement”) and Notice of Stock Award Grant and the First Community Bancorp
2003 Stock Incentive Plan (collectively, the “Stock Award Documents”), (ii)
agrees that any interest that he/she now has or may hereafter acquire in the
shares of stock of First Community Bancorp now owned or hereafter acquired by
Grantee pursuant to the terms of this Agreement shall be bound by the terms and
provisions contained in the Stock Award Documents, and (iii) agrees to be bound
by the terms and provisions of the Stock Award Documents, as fully as Grantee.

 

Dated:

By:

 

 

Print Name:

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 